Citation Nr: 1713057	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-20 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served honorably from August 1963 to September 1967 and was awarded the Purple Heart Medal.  He died in September 2008, and the Appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The official death certificate demonstrates that the Veteran died on September [redacted], 2008, and lists the immediate causes of death as hypertensive cardiovascular disease, cardiomyopathy, and renal nephrosclerosis. 

2.  The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 

3.  At the time of his death, the Veteran had a coronary artery disease, and the evidence is in relative equipoise as to whether his coronary artery disease contributed to his cause of death.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5103, 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Applicable Law and Regulations

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be etiologically related.  38 C.F.R. § 3.312(b).

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide during active military, naval, or air service, certain diseases, including ischemic heart disease and coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2016).  As defined by 38 C.F.R. § 3.309 (e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infraction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The Veteran's official death certificate shows that he died on September [redacted], 2008, and the immediate causes of death were listed as hypertensive cardiovascular disease, cardiomyopathy, and renal nephrosclerosis. 

At the time of his death, the Veteran was service connected for a noncompensable left arm injury.  

Pertinent evidence of record includes the Veteran's service treatment records, a December 2010 medical opinion, and lay statements from the Appellant and her representative.

The Appellant contends that the Veteran should be presumptively entitled to service connection due to his exposure to herbicides while serving in Vietnam.  See the representative's May 2013 statement to VA.  

The Board acknowledges that the Veteran did serve in Vietnam, as it is consistent with the evidence of record.  He is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran was not service-connected for any cardiovascular condition, including ischemic heart disease or arteriosclerotic cardiovascular disease including coronary artery disease, at his time of death.  However, since the Veteran's death such conditions have been added as a condition for which service connection can be granted on a presumptive basis due to herbicide exposure.

VA sought a medical opinion in December 2010 to address the issue in this case.  Specifically, VA requested a review of whether the Veteran's cardiomyopathy was least as likely as not due to ischemic heart disease.  The examiner opined that the Veteran died from cardiomyopathy due to hypertensive cardiovascular disease, and specifically noted that such cardiomyopathy was not a result of ischemic heart disease.  See December 2010 medical examination.  On the contrary, in the same opinion, the examiner also opined that the Veteran presented findings of coronary artery disease of moderate severity.  

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Specifically, ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  38 C.F.R. § 3.309(e). 

The record is void of any post-service treatment records and the Appellant indicated in her September 2012 appeal to the Board that she did not have any additional evidence to provide prior to adjudication by the Board.  

Although it was not listed as one of the causes of the Veteran's death, the Board finds that the evidence is in equipoise regarding whether his coronary artery disease contributed to the cause of his death.  The benefit of the doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  

As the Veteran's in-service exposure to herbicides has been established, the Board finds that the Veteran's coronary artery disease is presumptively related to his active military service.  His coronary artery disease contributed to the cause of his death, and entitlement to service connection for the cause of the Veteran's death is granted.



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


